 

PROMISSORY NOTE AND
STOCK PLEDGE AGREEMENT

 



$500,000 July 11, 2016

 







FOR VALUE RECEIVED, the undersigned, Life Clips, Inc., a Wyoming corporation
(“Maker”), hereby promises to pay to the order of each of Nataly Assis, Ofer
Hasid, Elad Ronen, Shirel Dahan and Cytex Inc. (each, a “Payee,” together, the
“Payees,” and together with any subsequent holders of this Promissory Note and
Stock Pledge Agreement, the “Holders”), his or her Pro-Rata Share (as
hereinafter defined) of the principal sum of Five Hundred Thousand Dollars
($500,000), together with all accrued interest thereon at a rate equal to 1.0%
per annum, with $250,000 of principal plus all accrued but unpaid interest under
this Note to be paid on each of October 11, 2016 and February 13, 2017. The term
of this Note shall be period commencing on the date hereof and ending on the
date final payment is made in full of all amounts due hereunder. “Pro-Rata
Share” means, with respect to any Payee, that percentage for such Payee set
forth on Exhibit A.

 

Maker reserves the right to prepay all or any portion of this Promissory Note
and Stock Pledge Agreement (this “Note”) at any time and from time to time
without premium or penalty of any kind.

 

If this Note or any payment due hereunder becomes due and payable on a Saturday,
Sunday or business holiday in the State of North Carolina, payment shall be made
on the next successive business day and interest shall be payable thereon at the
rate herein specified during such extension.

 

If (a) there should be a default in the payment of interest or principal due
hereunder, (b) Maker should make an assignment for the benefit of creditors, (c)
attachment or garnishment proceedings are commenced against Maker, (d) a
receiver, trustee or liquidator is appointed over or execution levied upon any
property of Maker, or (e) proceedings are instituted by or against Maker under
any bankruptcy, insolvency, reorganization or other law relating to the relief
of debtors, including without limitation the United States Bankruptcy Code, as
amended, which, in each such event, are not stayed or terminated within 60 days
then, and in each such event, Holder may, at its option, without notice or
demand, declare the remaining unpaid principal balance of this Note and all
accrued interest thereon immediately due and payable in full.

 

Any amount hereunder which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall bear interest from the date when due until paid
at the lesser of (a) the foregoing rate per annum plus 10% or (b) the maximum
rate permitted by law, said interest to be compounded annually and computed on
the basis of a 365-day year.

 

All payments made hereunder shall be made in lawful currency of the United
States of America in immediately available funds at 102 Capital Management, Ehad
Ha’am 9, Tel Aviv (Shalom Tower), or at such other place as Holder may designate
in writing. All payments made hereunder, whether a scheduled installment,
prepayment, or payment as a result of acceleration, shall be allocated first to
accrued but unpaid interest and then to principal remaining outstanding
hereunder.

 

 

 

 

Maker agrees to pay all reasonable costs of collection, including reasonable
attorneys’ fees (actually incurred based upon customary hourly rates and not as
a percentage of amounts then due), paid or incurred by Holder in enforcing this
Note on default or the rights and remedies herein provided.

 

Maker, for itself and for any guarantors, sureties, endorsers and/or any other
person or persons now or hereafter liable hereon, if any, hereby waives demand
of payment, presentment for payment, protest, notice of nonpayment or dishonor
and any and all other notices and demands whatsoever, and any and all delays or
lack of diligence in the collection hereof, and expressly consents and agrees to
any and all extensions or postponements of the time of payment hereof from time
to time at or after maturity and any other indulgence and waives all notice
thereof.

 

Maker’s payment obligations hereunder shall be secured by a pledge of 1,124
Ordinary Shares of Batterfly Energy Ltd., a company limited by shares
incorporated under the laws of the State of Israel (the “Company”), held by
Maker (the “Shares”) following the closing of the transactions contemplated by
that certain Stock Purchase Agreement, dated as of July 11, 2016, among Maker,
the Company and the shareholders of the Company (the “Stock Purchase
Agreement”). Maker hereby grants a first priority security interest in, and
pledges, the Shares and all proceeds thereon (the pledged Shares, together with
the property described in the next paragraph of this Note, and all proceeds of
the foregoing, being referred to as the “Pledged Collateral”) to Holder to
secure the satisfaction by Maker of all its obligations to Holder under this
Note. This pledge shall be governed by all applicable provisions of, and Holder
shall have all rights and remedies with respect to the Pledged Collateral of a
secured party under, the Uniform Commercial Code as in effect in the State of
North Carolina. Concurrently with the delivery of this Note to Holder, Maker has
delivered to Payee an share transfer deed duly executed by Maker in blank. Maker
agrees to deliver to Holder such other documents of transfer as Holder may from
time to time request to enable Holder to transfer the pledged Shares into its
name or the name of its nominee and to perfect Holder’s security interest in the
Pledged Collateral under applicable laws. Maker agrees that the Holder is
authorized to file financing statements in the name of Maker to perfect the
Holder’s security interest in the Pledged Collateral. Maker agrees that he will
not (i) sell or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral without the prior written consent of Holder or (ii)
create or permit to exist any lien upon or with respect to any of the Pledged
Collateral, except for the security interest granted hereby.

 

In the event that, during the term of this Note, any distribution,
reclassification, readjustment or other change is declared or made in the
capital structure of the Company, then Holder shall have a security interest in
all securities (whether shares or other securities) issued to or acquired by
Maker by reason of such event and with respect to the Pledged Collateral, and
such securities shall become part of the Pledged Collateral.

 

During the term of this Note and so long as the Pledged Collateral is held by
Holder, Maker shall have the right to vote the pledged Shares and exercise any
voting rights pertaining to such Pledged Collateral, and to give consents,
ratifications and waivers with respect thereto, for all purposes. Maker may
reduce the amount of the principal due under this Note in an amount equal to any
Losses (as defined under the Stock Purchase Agreement) for which indemnification
is available to Maker or any of its affiliates under the Stock Purchase
Agreement.

 

2 

 

 

Holder may exercise any and all remedies available to it under law. No delay or
failure by Holder in exercising any right, power, privilege or remedy hereunder
shall affect such right, power, privilege or remedy or be deemed to be a waiver
of the same or any part thereof; nor shall any single or partial exercise
thereof or any failure to exercise the same in any instance preclude any further
or future exercise thereof, or exercise of any other right, power, privilege or
remedy, and the rights and privileges provided for hereunder are cumulative and
not exclusive.

 

For the avoidance of doubt, upon final payment in full of all amounts due
hereunder, this Note together with all of the Holder’s security interest in the
Pledged Collateral shall automatically expire, and the first priority security
interest in, and Pledged Collateral shall be automatically removed. To the
extent required and immediately upon such final payment in full of all amounts
due hereunder each Holder shall promptly execute and provide the Maker with all
documents necessary in order to effect and/or perfect the foregoing.



Each Holder hereby irrevocably appoints Maker as its true and lawful attorney,
with full power of substitution, upon each such Holder’s failure to promptly
execute and provide the Maker with all the foregoing documents, to act in the
name of such Holder, effective upon such time as the security interest in the
Pledged Collateral should be removed as aforementioned, in order to do any act,
including without limitation, to sign in the name of such Holder any and all
documents as may, in the opinion of Maker, be necessary, in order to remove the
security interest in the Pledged Collateral.

 

This Note may be executed in two or more counterparts, all of which shall be
considered one and the same instrument and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that each party need not sign the same counterpart.
A facsimile copy or electronic transmission of a signature page shall be deemed
to be an original signature page. This Note shall be governed by and construed
and enforced in accordance with the laws of the State of North Carolina without
regard to conflicts-of-laws principles that would require the application of any
other law.

 

Neither this Note nor any rights hereunder may be assigned, conveyed or
transferred, in whole or in part, without the Maker’s prior written consent,
which the Maker may withhold in its sole discretion.

 

[Signatures page follows.]

 



3 

 

 

IN WITNESS WHEREOF, the undersigned has duly caused this Note to be executed and
delivered at the place specified above and as of the date first written above.

 



  MAKER:       Life Clips, Inc.       By: /s/ Robert Gruder   Name: Robert
Gruder   Title: Chief Executive Officer



 

Accepted by PAYEES:       /s/ Nataly Assis   Nataly Assis  

 



/s/ Itay Hasid   Itay Hasid  

 



/s/ Elad Ronen   Elad Ronen  

 



/s/ Shirel Dahan   Shirel Dahan  

 



Cytex Ventures Inc.       By: /s/ Eduardo Guendelman   Name: Eduardo Guenelman  
Title: Director and owner  



 

[Signature Page to Promissory Note and Stock Pledge Agreement]

 



 

 

 

Exhibit A

 

Pro-Rata Share

 

Name of Shareholder or Optionholder  Pro-rata Share  Nataly Assis   40.041% Itay
Hasid   40.041% Elad Ronen   4.959% Shirel Dahan   4.959% Cytex Ventures Inc. 
 10%



 

A-1 

 

 

